Citation Nr: 0612570	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  96-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for chronic back 
dysfunction with spondylolisthesis, for the period from 
September 26, 2003, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

3.  Entitlement to a total rating for individual 
unemployability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In December 2004, the Board found that the criteria for a 
rating in excess of 40 percent for chronc back dysfunction 
with spondylolisthesis, for the period prior to September 26, 
2003, had not been met.  The Board also determined that new 
and material evidence had been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
to include schizophrenia.  The Board then remanded the issues 
of entitlement to an increased evaluation for chronic back 
dysfunction with spondylolisthesis under the criteria which 
became effective on September 26, 2003; entitlement to 
service connection for an acquired psychiatric disorder, and 
entitlement to a total rating for individual unemployability 
(TDIU) for further evidentiary development.  

Also in December 2004, the Board noted that the veteran had 
raised the issue of entitlement to an increased evaluation 
for his service-connected hearing loss in a statement dated 
in July 2003.  This statement was submitted in relation to 
his claim for a TDIU.  This statement also appeared to raise 
a claim for service connection for residuals of a broken toe.  
The veteran again sought an increased rating for hearing loss 
in August 2004.  In December 2004, the Board found that these 
two issues were not ripe for appellate review, and referred 
them to the RO for appropriate action.  Review of the record 
shows that these matters have yet to be addressed by the RO.  
As such, they are again referred to the RO for appropriate 
action.  

For the reason indicated below, the issues of entitlement to 
service connection for an acquired psychiatric disorder and 
for a TDIU being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period since September 26, 2003, the veteran's 
chronic back dysfunction with spondylolisthesis, has not been 
manifested by a separately compensable lower extremity 
neurological impairment, or by unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

From September 26, 2003, the criteria for a rating in excess 
of 40 percent for chronic back dysfunction with 
spondylolisthesis, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.71a, Diagnostic Codes 5235 to 5242 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.   Second, under 38 U.S.C.A. § 5103(a), VA has 
a duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003 and 
August 2005 correspondence, as well as a February 2006 
supplemental statement of the case, amongst other 
documents considered by the Board, fulfills the 
provisions of 38 U.S.C.A. § 5103(a), save for a failure 
to provide notice of the type of evidence necessary to 
establish the effective date for the disability on 
appeal.  That latter failure is harmless because the 
preponderance of the evidence is against the appellant's 
claim for increased rating, and any questions as to the 
appropriate effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, full notice under 
38 U.S.C.A. § 5103 was not provided until after the adverse 
rating decision which forms the basis for this appeal.  
Notably, however, the provisions of 38 U.S.C.A. § 5103(a) 
were enacted after the rating decision at issue, thus making 
perfect compliance with the timing requirements of 38 
U.S.C.A. § 5103 impossible.  Still, since then the content of 
the notices provided to the appellant fully complied with the 
requirements of that statute.  Most importantly, the veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Factual Background

In light of the Board's December 2004 decision, the veteran's 
claim of entitlement to an increased evaluation for his back 
disorder is limited to consideration of the evidence of 
record dated since September 26, 2003.  

Historically, an October 1996 rating decision increased from 
20 to 40 percent the rating assigned to the veteran's chronic 
back dysfunction with spondylolisthesis.  That rating has 
remained in effect since.  

The veteran informed VA in June 2004 that he was 
incapacitated from eight to nine weeks a year due to his back 
disorder, and that if he strains his back at all he ends up 
in bed for several days.  There is no evidence documenting 
physician prescribed bed rest of this term length.

A review of VA outpatient treatment records dated between 
September 2003 and February 2005 fails to show that he was 
treated at any time for his service-connected back 
disability.

A June 2005 private X-ray report shows chronic 1-2 L5-S1 
spondylolisthesis based on a 1996 report, chronic L5-S1 
degenerative disc disease, and lumbar facet degenerative 
joint disease.  There was no evidence of ankylosis in private 
reports.

In the course of his November 2005 VA orthopedic examination, 
the veteran reported pain in the lower middle lumbar area, 
which occasionally radiated down into his right leg.  He 
described having dull, daily pain for which he used 
medication.  He complained of flare-ups happening three to 
four times a year which were alleviated by heating pads and 
back rubs.  He described additional symptoms as including 
muscular spasm, lack of endurance, fatigue, and intermittent 
episodes of numbness and tingling in his right leg.  

On examination the appellant was found to be markedly obese.  
Still, he showed thoracolumbar movement in extension, 
rotation and lateral bending.  There was no evidence of 
thoracolumbar ankylosis.  Pain was noted on range of motion 
testing.  The examiner reviewed the June 2005 X-ray findings.  
The diagnosis was obese man with chronic back dysfunction 
with spondylolisthesis.  The examiner added that the veteran 
had experienced an increase in disease and disability due to 
his lower lumbar disease since service.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 
 
Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2005), a lumbar disorder with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease warrants a 40 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is to 30 degrees 
or less; or, with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.   
 
Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Code 5242 (2005), based on ankylosis of the spine, in this 
case ankylosis is not shown.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992). 

Still, when assigning a disability rating it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 
 
When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7. 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Analysis

Since September 26, 2003, the evidence shows that a 50 
percent evaluation is not warranted for the appellant's 
chronic back dysfunction under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  There simply is no evidence that his 
thoracolumbar spine is ankylosed in any position. 

With respect to separately evaluating the orthopedic and 
neurological manifestations of the veteran's chronic back 
dysfunction with spondylolisthesis, the evidence shows that 
this would not result in a rating higher than 40 percent, 
inasmuch as he does not have evidence of mild incomplete 
sciatic nerve paralysis.  While the veteran complained of 
radiating pain at his November 2005 VA examination and while 
testing suggested no ankle reflex, patella reflexes were +2 
bilaterally, and very significantly, sensory testing to pin, 
position sense, vibration and monofilament was intact.  At 
the most, the veteran has demonstrated some reflex-related 
symptomatology, but he is clearly able to ambulate without 
any suggestion of symptoms comparable to mild sciatic nerve 
paralysis.  Indeed, no examiner has even suggested that this 
nerve is paralyzed.  See 38 C.F.R. § 4.124a, Code 8520 
(2005).  

In sum, the preponderance of the evidence for the period 
since September 26, 2003, is against the assignment of a 
rating in excess of 40 percent for chronic back dysfunction 
with spondylolisthesis, whether on the basis of thoracolumbar 
ankylosis or by separately evaluating the orthopedic and 
neurological components of the disorder.  

This claim is denied. 


REMAND

As indicated above, in the INTRODUCTION, the claim concerning 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, was remanded in December 
2004.  Unfortunately, due to no fault of the RO, the Board 
finds that some of the ordered development remains to be 
completed.  Accordingly, remand is necessary.  

In this regard, in December 2004, the Board noted that the 
veteran's service medical records included a "July" 1976 
treatment record, indicating that the veteran was seen for 
personal problems after returning from leave at his home.  He 
was noted to be visibly shaken. He was diagnosed with an 
acute anxiety reaction.  Other evidence was noted to include 
a private psychosocial assessment in May 1989, which showed 
that the examiner conferred with the veteran's relatives 
regarding his history of mental disorders.  The examiner 
opined that the veteran appeared to have undergone a 
behavioral change following a "crushing blow" when his then 
girlfriend broke off their engagement.  This was noted to 
have occurred during his first home leave from military 
service.  Other evidence discussed by the Board in December 
2004 included an August 1995 statement from a private 
physician in who noted that the veteran's relatives reported 
changes in his mental state during his military service that 
were consistent with the characteristic onset of 
schizophrenia.

Based in part on these evidentiary findings, the Board, in 
December 2004, remanded the claim so that the veteran could 
be afforded a VA psychiatric examination.  In an indented 
paragraph, the remand instructed the examining psychiatrist 
to "ascertain whether the incident described in a 
'September' 1976 service medical record has any clinical 
significance to the onset of any psychiatric disorder."  

The veteran was afforded such a VA psychiatric examination in 
November 2005.  In pertinent part, the examiner indicated 
that while she had been asked to review an incident described 
in a "September" 1976 service medical record.  The examiner 
was unable to locate such a record.  The Board notes that the 
examiner's inability to locate such a record is due to the 
above-mentioned typographical error, in which "September" 
was erroneously substituted for "July."  Therefore, another 
VA psychiatric opinion as to whether or not a nexus exists 
between any currently diagnosed psychiatric disorder and the 
veteran's period of service is needed.  

The Board also observes that in response to an August 2005 
letter from the RO, the veteran, also in August 2005, alluded 
to VA mental health records associated with treatment 
afforded him by "A.M." at the "CBOC" behavioral health 
center in Elizabethtown, New York.  He added that these 
records may be available through the Stratton VA hospital in 
Albany, New York.  Review of the claim files shows that the 
most recent treatment on file from "A.M." is dated in 
December 2001, and the most recent evidence of any mental 
health treatment afforded the veteran is dated in December 
2002.  Accordingly, further development is required.

The issue of entitlement to a TDIU is deferred pending 
completion of the above development.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
of entitlement to a total disability 
evaluation based on individual 
unemployability, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The veteran should be asked if he had 
been treated for an acquired psychiatric 
disorder since December 2002.  If so, 
with appropriate authorization, if 
needed, all treatment records should be 
obtained and associated with the claim 
folders.  All records and responses must 
be associated with the claim folders.  

3.  Thereafter, the RO should return the 
claim folders to the VA Board Certified 
Psychiatrist who examined the veteran in 
November 2005.  She should be asked to 
render an opinion as whether the incident 
described in a July 1976 service medical 
record has any clinical significance to 
the onset of any psychiatric disorder.  
The claims folder, and a copy of this 
remand, must be reviewed by the 
psychiatrist in conjunction with the 
examination.  Following the examination 
and review of all of the evidence, the 
psychiatrist must opine whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is related to the 
appellant's active duty service.

4.  In the event that the VA Board 
Certified Psychiatrist who examined the 
veteran in November 2005 is unavailable, 
the RO should schedule the veteran for a 
new psychiatric examination, to be 
conducted by a psychiatrist, to ascertain 
whether the incident described in a July 
1976 service medical record has any 
clinical significance to the onset of any 
psychiatric disorder.  The claim folders, 
and a copy of this remand, must be 
reviewed by the psychiatrist in 
conjunction with the examination.  
Following the examination and review of 
all of the evidence, the psychiatrist 
must opine whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder is related to the 
appellant's active duty service.

5.  Thereafter, the RO should then review 
the evidence of record and re-adjudicate 
the issues on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, to 
include the VCAA, that development must 
be accomplished.  The RO must provide 
adequate reasons and bases for any 
determination.  

6.  If the determination as to any of the 
instant matters remains unfavorable to 
the veteran, the RO must issue a SSOC in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached, and 
provide the appellant and his 
representative with an opportunity to 
respond.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


